DETAILED ACTION

This action is in response to the amendment filed on 12/14/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “short” in claims 1 and 14 is a relative term which renders the claims indefinite. The term “short” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims and specification do not define the term “short”, and the claims do not 
Claim 1 recites the limitation “the second direction” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the first body groove” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the first direction” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 requires “the horn tip portion comprises a tip groove recessed from edges spaced apart from each other along a second direction of the first surface”.  The limitation “a second direction” is unclear and confusing as the second direction of the first surface is not the same as the second direction of claim 1/the second direction along which the curved short sides extend along the horn body portion, e.g. see Figure 12 where the tip groove, GR, is recessed from edges spaced apart from each other along a direction DR1 of the first surface 35 whereas the horn body portion includes curved short side edges extending along the direction DR2 see Figures 3 and 12.  The limitation is further unclear and confusing in view of claim 10 further requiring “the tip groove recessed in the second direction from the second surface toward the first surface” wherein the tip groove GR is recessed in the direction DR2 from the second surface toward the first surface and not recessed in the direction DR1 and including direction DR1 does not extend from the second surface toward the first surface see Figure 12.  It is unclear what is the “a second direction” of claim 9 as it does not appear the “a second direction” is the same as the second direction of claim 1.  Further, it is unclear what is “the second direction” of claim 10 as it does not appear the “second direction” of claims 9 and 10 is the same second direction.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4, 6, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hull (U.S. Patent Application Publication 2014/0190638).
Regarding claim 1, Hull discloses an apparatus, comprising: a body (10) configured to generate ultrasonic vibration; and a horn (50C) comprising a horn body portion (considered portion of 50C including 66) connected to the body and configured to amplify the ultrasonic vibration and a horn tip portion (considered comprising 50ci and 50cii and the tip groove therebetween) connected to the horn body portion and configured to apply the ultrasonic vibration onto a material or article worked upon, wherein: the horn body portion comprises at least one body groove (66) surrounded by the horn body portion and completely penetrating the horn body portion in a thickness direction from a surface of the horn body portion; the at least one body groove comprises a body through-hole completely penetrating the horn body portion in a thickness direction from the surface of the horn body portion (see Figures 10A and 10B); and the horn body portion includes curved short side edges extending along a/the second direction (see Figures 10A and 15 including where the curved side edges are curved “short” side edges as having a length less than an entirety of the side edges of the horn body portion or alternatively, where the curved side edges are curved “short” side edges as the curved edges are on short sides of the horn body portion extending in the second direction as compared to longer sides extending in a first direction see Figure 15) (Figures 2, 2A, 10A, 10B, and 15 and Paragraphs 0055-0058 and 0069).  
Regarding claim 14, Hull further teaches the horn tip portion comprises a lower surface facing the material or article worked upon, and the lower surface of the horn tip portion has a curved shape (as 
As to the limitations in claims 1 and 14 of “for manufacturing a display device” and “a bonding object” and claims 12 and 13, the claims are directed to an apparatus.  These limitations are directed to the material or article worked upon by the apparatus and/or the intended use of the apparatus, i.e. functional language.  Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (i.e. a claim is only limited by positively recited elements) (See MPEP 2115).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (See MPEP 2114).  The apparatus taught by Hull teaches all of the structural limitations of the claims as set forth above and is capable of “for manufacturing a display device”, “a bonding object”, “the bonding object comprises a signal wiring disposed on a target panel and a lead wiring disposed on a printed circuit board, and the signal wiring and the lead wiring are ultrasonically bonded to each other”, and “the horn tip portion is in 
Regarding claim 4, the at least one body groove taught by Hull comprises a second body groove (an outer 66) disposed at one side of a/the first body groove in a/the first direction and a third body groove (another outer 66) disposed at the other side of the first body groove in the first direction; and a distance from the first body groove to the second body groove is equal to a distance from the first body groove to the third body groove (see Figures 2A and 15).
Regarding claim 6, at least approximately the top half of the horn body portion taught by Hull has a uniform thickness along the second direction (see Figure 15).
Regarding claim 9, the horn tip portion taught by Hull necessarily comprises a first surface connected to the horn body portion (considered the depicted planar surface below 50ci, the tip groove therebetween, and 50cii shown in Figure 15) and a second surface (considered the outer surface of 50ci, the tip groove therebetween, and 50cii) facing the first surface, and the horn tip portion comprises a tip groove recessed from edges (of the horn tip portion the same as in the instant invention) spaced apart from each other along a second direction of the first surface (the limitation rejected in as much as it is currently understood see the 35 USC 112 rejection above).
Regarding claim 10, the tip groove taught by Hull is recessed in the second direction (i.e. the second direction along which the curved short sides extend) from the second surface toward the first surface (Figure 15) (the limitation rejected in as much as it is currently understood see the 35 USC 112 rejection above).

Regarding claim 15, the curved shape of the lower surface taught by Hull has a predetermined (i.e. determined prior to use of the apparatus) curvature (as shown in Figure 15).
Claims 1, 6, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabe (U.S. Patent Application Publication 2005/0028942.
Rabe discloses an apparatus, comprising: a body (drive unit considered configured to generate ultrasonic vibration see paragraphs 0002 and 0005); and a horn (1) comprising a horn body portion (1a, 1b) connected to the body and configured to amplify the ultrasonic vibration and a horn tip portion (1c) connected to the horn body portion and configured to apply the ultrasonic vibration onto a material or article worked upon, wherein: the horn body portion comprises at least one body groove (3, 4) surrounded by the horn body portion and completely penetrating the horn body portion in a thickness direction from a surface of the horn body portion; the at least one body groove comprises a body through-hole completely penetrating the horn body portion in a thickness direction from the surface of the horn body portion (see Figure 3); and the horn body portion includes curved short side edges extending along a/the second direction (see Figure 3 including where the curved side edges are curved “short” side edges as having a length less than an entirety of the side edges of the horn body portion) (Figure 3 and Paragraphs 0005, 0033, and 0037).  
As to the limitations in claim 1 of “for manufacturing a display device” and “a bonding object” and claims 12 and 13, the claims are directed to an apparatus.  The apparatus taught by Rabe teaches all of the structural limitations of the claims as set forth above and is capable of “for manufacturing a display device”, “a bonding object”, “the bonding object comprises a signal wiring disposed on a target 
Regarding claim 6, at least section (1a) of the horn body portion has a uniform thickness along the second direction (Figures 3 and 5).
Regarding claim 11, Rabe teaches the body comprises a power supply unit (a.c. current source) configured to supply a power, a signal converter (drive unit and so-called converter) configured to convert an electrical signal of the supplied power into a vibration signal, and a vibration amplifier (so-called booster) configured to amplify an amplitude of the vibration signal (Paragraphs 0002 and 0005).  

Claim Rejections - 35 USC § 103
Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Mori et al. (JP 62-273833 and see also the machine translation) or Fujimoto et al. (U.S. Patent Application Publication 2004/0013449).
Hull is described above in full detail.  Hull teaches the horn body portion comprises metal (Paragraph 0054).  Hull does not expressly teach the horn tip portion has a uniform amplitude along the first direction during ultrasonic vibration of the horn tip.  However, it is well understood by one of ordinary skill in the art the body grooves, and including a length of the first body groove in the second direction is greater than a length of the second body groove in the second direction and is greater than a length of the third body groove in the second direction, are provided so that the horn tip portion has a .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Fujimoto.
Hull is described above in full detail.  Hull teaches at least approximately the top half of the horn body portion has a uniform thickness along the second direction (see Figure 15).  In the event it is somehow considered Hull does not necessarily teach the limitation of claim 6 the following rejection is made.  Hull does not teach away from the horn body portion has a uniform thickness along the second direction wherein known thickness of the horn body portion includes the horn body portion has a uniform thickness along the second direction as evidenced by Fujimoto (Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the horn body portion taught by Hull includes the horn body portion has a uniform thickness along the second direction as a simple substitution of one thickness for another to yield predictable results as evidenced by Fujimoto.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Blair (GB 2124134).
Hull is described above in full detail.  The horn tip portion taught by Hull necessarily comprises a first surface connected to the horn body portion (considered the depicted planar surface below 50ci, the tip groove therebetween, and 50cii shown in Figure 15) and a second surface (considered the outer surface of 50ci, the tip groove therebetween, and 50cii) facing the first surface.  In the event it is somehow considered the horn tip portion taught by Hull does not necessarily comprise a first surface connected to the horn body portion the following rejection is made.  It is known in the same art the horn tip portion (32) is made removable by comprising a first surface (e.g. of a planar surface) facing the outer/second surface of the horn tip portion and connected to and facing the horn body portion (30) to save having to replace the entire horn due to wear which would be very expensive as taught by Blair (Figure 1 and Page 1, lines 101-109 and Page 2, lines 84-86).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the horn tip portion taught by Hull is made removable, i.e. comprises a first surface of a planar surface below 50ci, the tip groove therebetween, and 50cii shown in Figure 15 and connected to and facing the horn body portion and facing the second surface of the horn tip portion, to save having to replace the entire horn due to wear which would be very expensive as taught by Blair.  
Claims 1, 4, 6-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kleesattel et al. (U.S. Patent 3,113,225) in view of Rabe.
Regarding claim 1, Kleesattel discloses an apparatus, comprising: a body (23) configured to generate ultrasonic vibration; and a horn (20) comprising a horn body portion (considered 21/121/221 and up to 22/122/222) connected to the body and configured to amplify the ultrasonic vibration and a horn tip portion (considered 22/122/222) connected to the horn body portion and configured to apply the ultrasonic vibration onto a material or article worked upon, wherein: the horn body portion 
Regarding claim 14, Kleesattel further teaches the horn tip portion (122) comprises a lower surface facing the material or article worked upon, and the lower surface of the horn tip portion has a curved shape (as shown in Figure 8).
As to the limitation in claim 1 of “the horn body portion includes curved short side edges extending along the second direction” and in claim 14 of “wherein the horn body portion comprises  curved short side edges extending in a direction from the body toward the horn body portion”, Kleesattel teaches the horn body portion includes short side edges extending along a/the second direction (including as compared to longer sides extending along a first direction) and including wherein the horn body portion comprises the short side edges extending in a direction from the body toward the horn body portion (see Figures 1, 5, 8, and 9) without expressly teaching curved short side edges.  It is known in the same art the side edges comprise curved short side edges to even out the oscillation picture as taught by Rabe (Figure 3 and Paragraph 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the horn body portion taught by Kleesattel includes curved short side edges extending along a/the second direction, i.e. wherein the horn body portion comprises curved short side edges extending in a direction from the body toward the horn body portion, to even out the oscillation picture as taught by Rabe.
As to the limitations in claim 1 and 14 of “for manufacturing a display device” and “a bonding object” and claims 12 and 13, the claims are directed to an apparatus.  The apparatus taught by 
Regarding claim 4, the at least one body groove taught by Kleesattel comprises a second body groove (outside 25) disposed at one side of a/the first body groove in a/the first direction and a third body groove (other outside 25) disposed at the other side of the first body groove in the first direction, and a distance (l) from the first body groove to the second body groove is equal to a distance (l) from the first body groove to the third body groove (as shown in Figure 1).
Regarding claim 6, at least approximately the top half of the horn body portion taught by Kleesattel has a uniform thickness along the second direction (see Figures 8 and 9).
Regarding claim 7, the horn body portion taught by Kleesattel comprises metal (Column 4, lines 32-33), and the horn tip portion has a uniform amplitude along the first direction during ultrasonic vibration of the horn tip portion (Column 4, lines 3-6).  
Regarding claim 8, Kleesattel teaches “the vibrations at the output end surface 22 will have a plane wave front, that is, vibrations will have a uniform amplitude along the entire output edge or surface” (Column 4, lines 3-6) wherein because the amplitude is uniform along the entire output edge or surface of the horn tip portion a difference between a minimum amplitude of the horn tip portion and a maximum amplitude of the horn tip portion is about 5% or less, i.e. 0%.

Regarding claim 15, the curved shape of the lower surface taught by Kleesattel has a predetermined (i.e. determined prior to use of the apparatus) curvature (as shown in Figure 8).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kleesattel and Rabe as applied to claims 1, 4, 6-8, and 11-15 above, and further in view of Mori or Fujimoto.
Kleesattel is described above in full detail.  Kleesattel does not expressly teach a length of the first body groove in the second direction is greater than a length of the second body groove in the second direction and is greater than a length of the third body groove in the second direction, it being noted Kleesattel is not limited to any particular length.   It is known in the same art the length of the first body groove in the second direction is greater than a length of the second body groove in the second direction and is greater than a length of the third body groove in the second direction as an improvement (such as compared to equal length body grooves) as evidenced by Mori (Figures 2 and 6 and Pages 3-6 of the machine translation) and as an alternative to equal length grooves as evidenced by Fujimoto (Figures 1A and 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in Kleesattel as modified by Rabe a length of the first body groove in the second direction is greater than a length of the second body groove in the second direction and is greater than a length of the third body groove in the second direction as is not only a .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kleesattel and Rabe as applied to claims 1, 4, 6-8, and 11-15 above, and further in view of Fujimoto.
Kleesattel is described above in full detail.  Kleesattel teaches at least approximately the top half of the horn body portion has a uniform thickness along the second direction.  In the event it is somehow considered Kleesattel does not necessarily teach the limitation of claim 6 the following rejection is made.  Kleesattel does not teach away from the horn body portion has a uniform thickness along the second direction wherein known thickness of the horn body portion includes the horn body has a uniform thickness along the second direction as evidenced by Fujimoto (Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the horn body portion taught by Kleesattel as modified by Rabe includes the horn body has a uniform thickness along the second direction as a simple substitution of one thickness for another to yield predictable results as evidenced by Fujimoto.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kleesattel and Rabe as applied to claims 1, 4, 6-8, and 11-15 above, and further in view of Hull.
Kleesattel is described above in full detail.  Kleesattel teaches the horn tip portion (222) comprises a first (upper) surface connected to the horn body portion and a second (lower) surface facing the first surface (Figure 9) without expressly teaching the horn tip portion comprises a tip groove.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the horn tip portion taught by Kleesattel comprises a tip groove recessed from edges spaced apart from each other along a second direction of the first surface wherein the tip groove is recessed in the second direction (i.e. the second direction along which the curved short sides extend) from the second surface toward the first surface not only as a simple substitution of one known horn tip portion .

Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive.
In view of the amendments filed 12/14/21 the previous rejections as were set forth in the Office action mailed 9/14/21 are withdrawn.  The claim amendments including new limitations are fully addressed above
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746